

Form Approved by the Board on December 12, 2008
                                                    Exhibit 10.3(g)
 
 
Form of
 
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
[Date]
 
[Name]
[Address]
 
In accordance with the terms of the Amended and Restated Omnibus Incentive Plan
(the “Plan”) maintained by FPIC Insurance Group, Inc. (the “Company”), pursuant
to action of the Budget and Compensation Committee of the Company’s Board of
Directors (acting as the “Committee” as defined in the Plan), the Company hereby
grants to you (the “Participant”), subject to the terms and conditions set forth
in this Restricted Stock Award Agreement (including Annex A hereto and all
documents incorporated herein by reference), an award of restricted shares of
Company common stock (the “Restricted Stock”), as set forth below:
 
Date of Grant:
_________________________________
Number of Shares of Restricted Stock:
_________________________________
Vesting Period:
Date of Grant through ________________
Performance Goal:
N/A
Vesting Schedule:
The Shares of Restricted Stock subject to this Award shall vest as follows:
1/3 shall vest on ____________________;
1/3 shall vest on ____________________; and
1/3 shall vest on ____________________; provided, that the Participant remains
employed through each such vesting date.
Post-Vesting Retention and Restrictions on Transfer:
After vesting, the Shares issued to the Participant pursuant to the Award will
be subject to such retention requirements and restrictions on transfer as the
Committee shall adopt or modify during the calendar year that includes the date
of grant for recipients of awards of Restricted Stock; provided, that such
requirements and restrictions must be uniform for all recipients of such awards
made during the calendar year that includes the date of grant.  Certificates
representing such Shares may bear appropriate restrictive legends.


 
 

--------------------------------------------------------------------------------

 

 
THESE SHARES OF RESTRICTED STOCK ARE SUBJECT TO FORFEITURE AS PROVIDED IN ANNEX
A HERETO AND THE PLAN.
 
 
Further terms and conditions of the Award are set forth in Annex A hereto, which
is an integral part of this Restricted Stock Award Agreement.
 
 
All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth herein are hereby incorporated by reference herein.  To
the extent any provision hereof is inconsistent with the Plan, the Plan will
govern.  The Participant hereby acknowledges receipt of a copy of this
Restricted Stock Award Agreement including Annex A hereto and a copy of the Plan
and agrees to be bound by all the terms and provisions hereof and thereof.
 
 
 
 
 
FPIC INSURANCE GROUP, INC.
 


 
 
By:______________________________
 
 


 
Agreed:
 

 
 
 
___________________________
 
 
Attachment:  Annex A
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

ANNEX A
TO
FPIC INSURANCE GROUP, INC.
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


It is understood and agreed that the Award of Restricted Stock evidenced by the
Restricted Stock Award Agreement to which this is annexed and a part is subject
to the following additional terms and conditions:
 
1.         Forfeiture and Transfer Restrictions.
 
 
A.
Forfeiture Restrictions.  Except as provided otherwise in the Participant's
employment, severance or other agreement (if applicable) (any such applicable
provisions of which being referred to herein as the “Applicable Provisions”) and
except as otherwise provided in Section 2 of this Annex A, in the event of the
Participant's termination of employment (as defined below) during the Vesting
Period (as set forth in the Restricted Stock Award Agreement), any unvested
portion of this Restricted Stock Award shall be forfeited as of the date of
termination of employment.  Any Applicable Provisions shall be deemed
incorporated into and a part of the Restricted Stock Award Agreement.

 
 
B.
Transfer Restrictions.  The Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated prior to
vesting.  After vesting, the Restricted Stock will be subject to the
restrictions on transfer and retention requirements, if any, set forth in the
Restricted Stock Award Agreement.

 
2.         Termination of Employment due to Death or Permanent and Total
Disability.  If the Participant's employment is terminated due to the
Participant's death or Permanent and Total Disability (as that term is defined
in Code § 22(e)(3)), any unvested portion of this Restricted Stock Award shall
immediately vest as of the date of such termination of employment.
 
3.         Change in Control.  Upon a Change in Control, as defined in the Plan,
any unvested portion of the Restricted Stock Award will immediately vest as of
the date of the Change in Control.  For purposes of clarity, this provision
shall not apply to the Restricted Stock Award if the Restricted Stock Award was
forfeited prior to the date of the Change in Control.
 
4.         Vesting of Restricted Stock.  Except as provided otherwise in
Sections 1, 2 and 3 of this Annex A, the Restricted Stock shall vest in
accordance with the Vesting Schedule set forth in the Restricted Stock Award
Agreement.  Any Shares that do not vest shall be forfeited.
 
5.         Voting Rights, Dividends and Custody.  The Participant shall be
entitled to vote the Shares subject to this Award prior to vesting.  The
Participant shall not be entitled to receive any dividends with respect to such
Shares unless the record date for such dividend occurs after
vesting.  Notwithstanding the foregoing, in no event shall the Participant vote
or receive dividends paid with respect to any forfeited Shares on or after the
date of forfeiture.  The Shares subject to this Award shall be registered in the
name of the Participant and held in the Company's
 

 
 

--------------------------------------------------------------------------------

 

custody prior to vesting.  The Participant shall, if so requested by the
Company, execute and return to the Company a stock power form respecting the
Shares subject to this Award.
 
6.         Tax Withholding.  The Company may make such provisions as are
necessary for the withholding of all applicable taxes on the Restricted Stock,
in accordance with Article 15 of the Plan.  With respect to the minimum
statutory tax withholding required with respect to the Restricted Stock, the
Participant may elect to satisfy such withholding requirement by having the
Company withhold Shares from this Award.
 
7.         Ratification of Actions.  By accepting this Award or other benefit
under the Plan, the Participant and each person claiming under or through him
shall be conclusively deemed to have indicated the Participant's acceptance and
ratification of, and consent to, any action taken under the Plan or the Award by
the Company.
 
8.         Notices.  Any notice hereunder to the Company shall be addressed to
its office at One Enterprise Center, 225 Water St., Suite 1400, Jacksonville,
FL  32202; Attention: Corporate Secretary, and any notice hereunder to the
Participant shall be addressed to the Participant at the address specified on
the Restricted Stock Award Agreement, subject to the right of either party to
designate at any time hereafter in writing some other address.
 
9.         Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.
 
As used in this Agreement, “termination of employment” shall mean the
Participant’s ceasing to be an employee of the Company or any of its
Subsidiaries, whether by reason of voluntary or involuntary termination of
employment, the Participant’s employer ceasing to be a Subsidiary of the
Company, death, Permanent and Total Disability, or otherwise.
 
10.       Governing Law and Severability.  To the extent not preempted by
Federal law, the Restricted Stock Award Agreement will be governed by and
construed in accordance with the laws of the State of Florida, without regard to
conflicts of law provisions.  In the event any provision of the Restricted Stock
Award Agreement shall be held illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining parts of the Restricted Stock Award
Agreement, and the Restricted Stock Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
 
